Citation Nr: 1138640	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2005, a statement of the case was issued in May 2005, and a substantive appeal was received in June 2005.

In July 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of this proceeding is associated with the claims file.

The issues of entitlement to an increased rating for peripheral neuropathy of the right lower extremity and entitlement to an increased rating for peripheral neuropathy left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a July 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for coronary artery disease, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

In a July 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for coronary artery disease.  The Board notes that the Veteran specifically stated that the claim was withdrawn.  Also, the Veteran confirmed that he was withdrawing this issue during his July 2011 Board hearing.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, the issue of entitlement to an increased rating for coronary artery disease is dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.


ORDER

The issue of entitlement to an increased rating for coronary artery disease, currently rated as 10 percent disabling, is dismissed.


REMAND

The Veteran contends that the severity of his service-connected peripheral neuropathy of the right and left lower extremities warrant higher disability ratings, which are both currently rated as 10 percent disabling.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Veteran's most recent VA examination in conjunction with his claimed peripheral neuropathy of the right and left lower extremities was administered in November 2004, approximately 7 years ago.  The Board notes that a VA examination was conducted in April 2009 that addressed the Veteran's feet; however, the examination did not specifically address the severity of Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  Therefore, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

More importantly, the record indicates that the Veteran's symptoms regarding his peripheral neuropathy of the right and left lower extremities have increased in severity since his last VA examination.  During the July 2011 Board hearing, the Veteran testified that his feet had a tingling sensation and felt like they were on fire.  The Veteran also testified that he experienced numbness in his feet, as well as equilibrium issues.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate in order to clarify the current severity of the Veteran's peripheral neuropathy of the right and left lower extremities.

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any VA treatment records (not already of record) relevant to the appeal from (1) the North Florida / South Georgia Veterans Health System since November 2004, and (2) the Bay Pines VA Healthcare System.

2.  Then, after obtaining the requested VA treatment records (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

In addition, the examiner should specifically indicate whether the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are (1) mild; (2) moderate; (3) moderately severe; or (4) severe, with marked muscular atrophy.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether higher ratings for peripheral neuropathy of the right and left lower extremities are warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


